ACCEPTED
                                                                                                         03-14-00418-CV
                                                                                                                4659899
                                                                                              THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                    3/26/2015 3:19:49 PM
  D uBois                                                                               WILLIAM S. RHEAJEFFREY D. KYLE
                                                                                                                  CLERK
                                                                                  303 Colorado, Ste. 2300
  Bryant                                                                              Austin, Texas 78701
                                                                                    (512) 381-8090 phone
  Campbell LLP                                                                         (512) 457-8008 fax
                                                                                FILED IN
      I ....'      R. N E Y S                                            3rd COURT OF    APPEALS
                                                                                     brheaAdbc11p.com
                                                                             AUSTIN, TEXAS
                                                                         3/26/2015 3:19:49 PM
                                                                           JEFFREY D. KYLE
                                                                                 Clerk

                                           March 26, 2015



Jeffrey D. Kyle, Clerk
Court of Appeals, Third District of Texas
P.O. Box 12547
Austin, Texas 78711

                Re: Court of Appeals Number 03-14-00418-CV; Keith H Lamy and Keith H Lamy,
                      MD., P.A. v. John Hancock Life & Health Insurance Company

Dear Mr. Kyle:

        Thank you for your letter dated March 24, 2015. Please be advised that I intend to argue
this case before the Court on behalf of Appellee, John Hancock Life & Health Insurance
Company. Please feel free to contact me with any questions

                                                     Very truly yours,


                                                     William S. Rhea

WSR/mrs

CC:             Alan B. Rich




2060522.1